DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) July 11, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant has amended claims 1-2, and 4 and added new claims 16-29. However, applicant has not indicated where support is provided in the specification for each amendment and each new claim. Therefore, it is hereby requested that applicant provide for where each of the amendments and new claims supported, described within the originally filed specification. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reservoirs (claims 17-18) including openings, spring and bias (claim 20), recess comprising a magnet and interference fit (claim 22-23), and mechanical stops comprising detents (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that claim 1 mentions a fluid, nozzle, and substrate stage and claim 4 mentions a substrate. However, the invention of claim 1 has not been claimed as comprising any fluid nor substrate stage. The nozzle, fluid, substrate stage and substrate have not been positively claimed as elements of the invention. They are mentioned in terms of intended/possible use materials/articles intended to be worked upon. The invention of claims 1 and 4 is not required to ever be used with any fluid, nozzle, substrate, or substrate stage. Claims 1-6 are directed to a device not a process of use with a unclaimed nozzle, fluid, substrate stage, and substrate. Furthermore, providing a list of structural elements, parts where each part is not required to be structurally connected to at least one other part does not establish a single device. A group of structurally unconnected parts is not a single device.  
As to claim 4, the “for manual removal…” clause is directed to intended/possible use. There is no requirement for any process step to ever be performed where the shim is removed and subsequently placed anywhere relative to any unclaimed substrate and substrate stage. As noted above, the claims are directed to a device not any process of use.
In claim 5, it is presumed that applicant intends for the motor to be structurally connected to the gears.
As to claims 17-18, it is presumed that the phrases “each reservoir” and “the reservoirs” are intended to refer the to the number of reservoirs. If so, then the claims should clearly provide for such. 
As to claim 21, the “to receive…” clause is directed to an intended, conditional use of the recess as indicated by the “when” clause. Just because the recess is capable of holding the shim, does not mean an operator, user of the device is required to place the shim there at any point in time. There is no clear, definitive location provided for the shim as stated herein below relative to claim 4 nor in claim 21. The shim is not required to be located in the recess nor used between the interface and any unclaimed substrate. Furthermore, the term between does not provide for any structural connection of the shim to the interference can unclaimed substrate. If applicant intends for the shim to be located in the recess or connected to some other positively claimed element, then the claims should clearly provide for such. 
As to claim 23, it is noted that an interference fit is not structure. Furthermore,  the claim is based upon an intended, conditional use of the recess as indicated by the “when” clause. The same remarks stated above relative to claim 23 directed to the location of shim is also applicable to claim 23. 
Claim 24 is based upon an intended, conditional use of the stops as indicated by the “when” clause. The conditions of the various when clauses recited throughout the claims are never required to occur. What can possibly be done or occur is not required to occur. As noted above, the claims are directed to a device not a process of use. See also the “when” clause of claim 26. Furthermore, it is noted that the detents are described in paragraph 0043 of the US Publication as being along a length of the rails used to mechanically and movably couple the interface. However, no such rails have been positively claimed as elements of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 16, 20, and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear if applicant intends for the invention to comprise a nozzle and what is the structural nexus (connectivity) of “a nozzle” relative to the positively claimed elements (vertical support, interface, ejection head, and manual adjustment device). As presently drafted, no nozzle is positively claimed/listed as an element of the invention. 
As to claim 2, it is unclear what is meant by “disengagement of the set screw” because the set screw has not been claimed as being in engaged with/to any other positively claimed element nor having the ability to be disengaged (by anyone nor anything) from any positively claimed element.
As to claim 3, it is unclear what is the structural nexus of the position indicators to the prior positively claimed elements of the invention because the claim does not provide for any definitive location of such position indicators relative to any of the prior positively claimed structures. Furthermore, it noted that substrate stage is not claimed as element of the invention. Thus, it is not required to be present. Therefore, the indicators do not necessarily define a distance between the interface and a substrate that is not required to present.  
As to claim 4, it is unclear what is the structural nexus (connectivity) of the shim relative to the prior positively claimed elements of the invention because the claim presently recites “a shim removably engaged to the fluid ejection device….” The entire invention, each individual positively claimed structural element, such as the shim is the fluid ejection device. However, the shim is not engaged to itself. This is not consistent with the specification. If applicant intends for the shim to be removably engaged to, connected to, located in or on a specific element of the fluid ejection device, then the claim should clearly provide for such. For example, as described in paragraph [0036] of the US Publication the shim is coupled in a recess (161) defined in the vertical support (101). 
Claim 4 recites the limitation "the coupling with the fluid ejection device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No coupling has been claimed as a structural element of the device. Furthermore, the “for…and subsequent placement clause is directed to intended use, a process step of what can be possibly done with the shim relative to the unclaimed substrate on the unclaimed substrate stage that are not elements of the claimed invention. As noted above, claims 1-6 are directed to a device not a method of use. The shim alone does not define a distance between the interface and unclaimed substrate. Whether or not the thickness of the shim defines a distance between the interface would require the a substrate stage to be present as an element of the device, a substrate to be located on the stage, the shim to be located on an upper surface of the substrate, and the interface to be resting on (in contact with) the shim. See paragraph 0037 of the US publication. Therefore, the claim as drafted is not consistent with the specification.  
As to claim 6, it is unclear what the is structural nexus connectivity between the GUI relative to the prior positively claimed elements of the invention. As presently drafted, the GUI is not required to be structurally connected to any other positively claimed element. Furthermore, it is noted that a value defining the distance between the interface and unclaimed substrate that can be received by the GUI not structure nor a structural element of the claimed invention.
As to claim 16, it is unclear what the is structural nexus, connectivity to the substrate stage to the prior positively claimed elements of the invention because reciting that the substrate stage is positioned below the ejection head does not require the substrate stage to be structurally connected to the ejection head nor any other positively claimed element of the device. It is noted that specification and drawings discloses a base on which the substrate stage is located. The specification does not disclose any structural connection between the substrate stage any of the positively claimed elements of claim 1. Therefore, it is unclear how one can have the substrate stage without the base being present. The claim is not consistent with that of the specification nor drawings. 
It is unclear how claim 20 further structurally limits the invention because the claim does not provide for any additional structural element. A spring force and “the bias” are not structures. If applicant intends for the invention to comprise a spring, then the claim should clearly provide for such. 
Claim 20 recites the limitation "the bias.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear what is the scope of claims 22-23 because claim 22 improperly depends upon claim 22. 
As to claim 23, it is unclear how the claim further structurally limits the invention because the claim does not provide for any structural element. It is noted that an interference fit is not a structural element. The shim is not claimed as being located in the recess. See remarks above. 
It is unclear how claim 25 further structurally limits the invention because reciting the motor is controlled by a toggle switch does not require the invention to comprise a toggle switch. Even if the toggle switch were positively claimed as element of the invention, it is noted that the phrase “controlled by” does not provide for any structural connection of the motor to the toggle switch. 
As to claim 26, it is unclear it is unclear what the is structural nexus, connectivity of the pneumatic device to the prior positively claimed elements of the invention because the conditional “when” clauses do not provide for any structural nexus, connectivity.
As to claim 27,  it is unclear what is the structural nexus, relative location, connectivity of the manual adjustment device and the interface because the phrase “associated with” does not provide for nor require any definitive structural connectivity between the structures. Any two objects can be vaguely and subjectively considered as being “associated with” each other. Furthermore, it is unclear how one would determine why a person my be choosing to manually operated the adjustment device. It is unclear what is considered “a current titration operation”. The method does not require and titration operations to be performed. Therefore, the based on parameters for a current titration operation clause does not further limit the method. One can assert that such operating is subjectively based on what one chooses. Furthermore, the examiner fails to locate any description in the specification of an operating step based upon parameters as claimed. 
Claim 28 recites the limitation "that height" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what height is being referenced by the phrase. It is noted that the claim does not specify who/what is required to perform each of the steps of placing, lowering, and securing. For example, the securing is not required to done by anyone or anything nor is anything specific required to be employed to perform the securing.  
Claim 29 recites the limitation "the bias.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that bias is not a structure. Furthermore, it is unclear if applicant intends for the method to incorporate a moving step. However, it is noted that the phrase, “then to move…” is not a required step, but is directed to a purpose of the releasing. If applicant intends for the method to comprise a moving step, the claim should clearly provide for such.  It is noted that the claim does not specify who/what is required to perform each of the steps of releasing.
For reasons stated above, it is unclear what is/are the metes and bounds (scope) of the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 16, 19, 21, 24, and 27 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Tubbs et al., US 2014/0004020.
As shown in figures 1-5, and described therein. Tubbs discloses a method of use of an ejection device comprising a rail 30 (vertical support); an interface (mount/receiver 26, 28, 48) movably coupled to the vertical support; an ejection head/die (pipetter, body 12, 14) releasably coupled to the interface and including subassemblies including pistons (actuators) in channels to expel liquid from distal tip ends 16; and a knob 72 (manual adjustment device, screw; paragraph 0022; claim 2) that is connected between the interface and vertical support and manually movable along the vertical support and allows for positioning and holding of the interface along the vertical support. The device further includes user interface 22 (GUI) within user's visual line-of-sight and operatively coupled to a controller (not shown) that is configured to receive inputs from the user by for examples buttons (toggle switch). (paragraphs 18, 31-32).
As to claim 3, the device including upper and lower limit stops that indicate/define a number of distances between the interface and substrate stage. 
As to claims 4  and 21, the device comprises a recessed surface 84 that includes a removable tray 86 (shim).   
As to claim 16, the device comprises a stage 60 including a recess, walls, surfaces, other structures, and tab portions 88 for retaining and locating a substrate. (locating features, spring loaded locating retention devices paragraph 0025).
As to claim 24, the device includes mechanical stops at upper and lower mechanical  stops 74 including the detent of web 58 along the vertical support/rail 30.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs et al., US 2014/0004020 as applied above, further in view of Langenfeld et al., US 2017/0369827.
Tubbs does not disclose that the device includes a motor and gears coupled between the interface and vertical support and the use of a pneumatic device.
Langenfeld et al. discloses a fluid delivery.  As show in, FIGS. 25A, 25B, and 25C delivery system 103 can deliver at least one first material to a receptacle holding at least one second material. In some embodiments, the receptacle can include tissue enclosure 101 (FIG. 1A). Delivery system 103 can include, but is not limited to including, gear box 103B and motor 103A moving delivery system 103 within the at least one second material in tissue enclosure 101 (FIG. 1A) to specific positions based on at least one motion command 73 (FIG. 39) input via a display/GUI. Actuators can be grouped to accomplish coordinated and/or synchronized motion, and can be controlled, by actuator drivers 211, locally and/or remotely through networks that can communicate using, for example, but not limited to, standard CANbus and/or EtherCAT protocols. Actuators can control, for example rotational and/or linear motion, and can be of various types, for example, but not limited to, binary valves, pneumatic compressors, a valve apparatus, and heated elements. (Abstract paragraphs 0209, 0228-229, 0276-0277, 0305-309).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of Tubbs to include a motor, gears, and pneumatic compressors and other structures as taught by Langenfeld to control movement of the interface along the vertical support at a distance from the substrate stage. 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs et al., US 2014/0004020 as applied above, further in view of Kneucker et al. US 2008/0184823.
Tubbs et al. does not disclose the ejection head comprises reservoirs having a top opening.
Kneucker discloses a multichannel ejection device similar to that of Tubbs that includes cylinders 12 (reservoirs having top openings) onto which plastic pipette tips 14 are exchangeably mounted. FIG. 1 shows the pipette tips 14 at the lower end of the displacement part 7 (Figure 2). 
As to claim 18, it is noted that the sized to receive a pipette clause is directed to intended use relative to a pipette that is not an element of the instant invention. The claim does not specify what size the openings are required to be able to receive a pipette (of unknown dimensions). Pipettes can be manufactured to have various dimensions/sizes. Therefore, any opening of any size can be said to be capable of receiving a pipette. The cylinders 12 include upper openings that have a size in which a pipette can be received.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tubbs may have the same design of cylinders as that of Kneucker to discharge and/or aspirate fluids. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798


/BRIAN R GORDON/             Primary Examiner, Art Unit 1798